Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
Priority
This application is a continuation of U.S. Application No. 15/251,144, which issued as U.S. 9,926,272, and which is a continuation of U.S. Application No. 15/016,528, which issued as U.S. 9,452,161, and which is a continuation of U.S. Application No. 14/539,550, which issued as U.S. 9,283, 183, and which is a continuation of U.S. Application14/023,794, which issued as U.S. 8,912,334, and which is a continuation of U.S. Application No. 13/592,713, which issued as U.S. 8,557,997, and which is a continuation of U.S. Application No. 13/438,105, which issued as U.S. 8,273,894, and which is a continuation of U.S. Application No. 13/226,677, which issued as U.S. 8,173,815, and which is a continuation of U.S. Application No. 12/814,629, which issued as U.S. 8,034,946, and which is a continuation of U.S. Application No. 11/879,835, which issued as U.S. 7,910,608, and which is a continuation of U.S. Application No. 11/077,433, which issued as U.S. 7,288,657. The priority application is U.S. Provisional Application No. 60/552,443, filed March 11, 2004.
Status
Claims 27-36 are pending and under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27 and 29 are rejected on grounds of obviousness-type nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 7,288,657, in view of Aulton, M., ed., “Aulton’s Pharmaceutics,” Elsevier, 2007. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 13 and 14 of ‘657 recite biphenyl-2-ylcarbamic acid 1-(2-{[4-(4- carbamoyl-piperidin-1-yl methyl)benzoyl]methyl-amino} ethyl)piperidin-4-yl ester or a pharmaceutically acceptable salt thereof; the specification teaches that this compound is suitable for delivery by inhalation, which can be administered “using well-known delivery devices, such as a nebulizer inhaler.” (col 22, ll. 26-34). Therefore, the incorporation of this compound into a nebulizer is obvious. Claim 29, which recites isotonicity, is obvious over ‘657 in view of Aultons 2007. Aultons, at p. 369 teaches that solutions for application to mucous membranes “must be made isotonic with tissue fluid to avoid pain and irritation.”
Claims 27-36 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,273,894. Although the claims at issue are not identical, they are not patentably distinct from each other. The cited claims of ‘894 recite a pharmaceutical composition comprising biphenyl-2-ylcarbamic acid 1-(2-{[4-(4- carbamoyl-piperidin-1-yl methyl)benzoyl]methylamino} ethyl)piperidin-4-yl ester or a pharmaceutically acceptable salt thereof (hereafter “Compound”) “which is administered using a nebulizer inhaler.”(claim 6 of ‘894) The specification teaches the use of the compound as a bronchodilator; a nebulizer is a common delivery device for a bronchodilator. The instant claims recite a non-specific “nebulizer inhaler” comprising that composition. 
Thus, claim 27 encompasses a nebulizer inhaler comprising a pharmaceutical composition comprising “Compound” or a pharmaceutically acceptable salt thereof. The claims of ‘894 recite the same pharmaceutical composition as instantly claimed (claim 1) suitable for beta-2 adrenergic receptor agonist; claim 32 narrows the options to a list including salmeterol, salbutamol, formoterol and others; claims 2, 8,9, and 10 of ‘894 contain the same recitation. Instant claim 33 recites that the composition further comprises a steroidal anti-inflammatory agent, and claim 34 recites several such agents. Claims 11-13 of ‘894 contain the same recitations. 
Claims 28 and 36 add the limitation that the composition has pH between 3 and 8.  This is obvious over claim 1 of ‘894 in view of Aulton, M., ed., “Aulton’s Pharmaceutics,” Elsevier, 2007, at p. 550: the latter teaches that nebulizer fluids usually have pH>5. 
	
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEIDI REESE/Primary Examiner, Art Unit 1622